DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed February 18, 2022.  Claims 1, 10 and 13 have been amended.  Claims 3, 5-7, 9, 15 and 17 have been canceled.  Claims 1-2, 4, 8, 10-14, 16 and 18-20 are pending and have been examined.  The Information Disclosure Statements (IDS) filed on May 2, 2022 has been acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8, 10-14, 16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-2, 4, 8, 10-14, 16 and 18-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite:  querying based on the geographic range and the user identification data so as to obtain one or more of the location-based personalized contents that match a user preference within the geographic range, wherein the contents in the database include location-based videos, audios, pictures, or texts produced and uploaded by multiple users;  and transmitting with respect to the one or more location-based personalized content based on the geographic range and the user preference; wherein, if one location correlates to multiple of the location-based personalized contents that match the user preference, the corresponding multiple links displayed on the electronic map are sorted according to the user preference.  These limitations entail commercial interactions including, advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior, including following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of
 receiving location data and user identification data generated by a browser program executed in a computer device;
 determining a geographic range according to the location data, which amount to insignificant extra-solution activity because such activities are mere data gathering and the selection of the particular data source or type of data to be manipulated in implementing the abstract idea.  See MPEP 2106.05(g).  While, the limitations referring to a database; one or more links; to the computer device, wherein the one or more links are marked on an electronic map which is used as a background graphical user interface initiated by the browser program, and the one or more links are user images displayed on the electronic map, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activities and applying the abstract idea via computing components is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations of receiving location data and user identification data generated by a browser program executed in a computer device; determining a geographic range according to the location data.  The limitation viewed individually, merely represents data gathering and selecting the particular data source or type of data to be manipulated, which amounts to insignificant extra-solution activity because such activity is necessary and apparent in implementing the aforementioned abstract concept.  See MPEP 2106.05(g).  Furthermore, the courts have recognized receiving, processing, and storing data to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II.  Additionally, the limitations generically referring to a database; one or more links; electronic map, graphical user interface, browser program, a computer device and servers (claim 13), also do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements used to amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2, 4, 8, 10-12, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13-14, 16, 18-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-2, 4, 8, 10-12 and are also rejected accordingly.






Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 1, recites “so as to obtain one or more of the location-based personalized contents that match a user preference within the geographic range.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it is not given patentable weight.
Claims 10 and 13, recite “wherein in the serving system, correlations among the contents, geographic location, and user identification data are established.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use/purpose.  Therefore, it is not given patentable weight.
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Publication 2013/0027227) in view of Bryant (US Publication 2015/0245168) in further view of Hanai (US Publication 2019/0033094).
A.	In regards to Claims 1 and 13, Nordstrom discloses a method and system for providing a location-based personalized content, operated in a serving system, comprising:
	a browser program executed in a computer device; Nordstrom [0033: functionality described with respect to the user devices … may comprise a web-based application that is provided to the user device];
	and a serving system, formed by one or more servers, having a database that records location-based videos, audios, pictures or texts produced and uploaded by the computer devices used by multiple users, wherein in the serving system, correlations among the contents, geographic location, and user identification data are established; Nordstrom [0101: customer profile is created and their location information is automatically and/or continuously collected and stored in a searchable and networked database; 0103: content upload include, e-mail address, address, mobile number, product category preferences, network alert preferences, a photograph, social network account information, certain demographic data, mobile device type, etc.];
	receiving location data and user identification data generated by a browser program executed in a computer device, Nordstrom [0044: user profile comprises a plurality of fields that maintain data, such as user attributes, associated with a particular user; It will be appreciated that the fields are merely examples, and that a user profile may maintain any desired data regarding a user which the service provider finds useful in providing services. Such as the user name of a respective user. A user identifier associated with the user. The current, or last known, location of the user, based on information received from the user device associated with the user; 0101-102: customer profile is created and their location information is automatically and/or continuously collected. Through a Web interface, desktop or mobile device application or other method of interface];
	determining a geographic range according to the location data and a browsing range shown on the browser program of the computer device; Nordstrom [0037: determined location may be a precise location, identified, for example, by a specific address, a street intersection, or longitude and latitude coordinates, or the at least one determined location may be an area within the region; 0039: determined location may be identified as an area of the region 12, such as the area bounded by the circle 40, or the smallest area that includes each location of the user devices in the subset. For example, the vehicle positioning information may comprise a map of the region 12, or a portion thereof, that visually distinguishes the area bounded by the circle 40 differently from the other areas in the map];
	querying a database based on the geographic range and the user identification data so as to obtain one or more of the location-based personalized contents that match a user preference within the geographic range, wherein the contents in the database include location-based videos, audios, pictures, or texts produced and uploaded by multiple users; Nordstrom [0044: the user device preferably provides the location of the user device each time the user issues a search request to the server; 0129-130: on submitting a customer initiated search request, data about the customer and the search event are stored in a table(s) in the server(s). These data about the customer or their search may include, but not be limited to: location of customer at time of search (coordinates, zip code, etc.), customer's current location, customer profile or other information about the customer; 0067: user may initiate poke by sending to the server poke information which identifies the location of the user; server may access the user profile associated with the user and access one or more defined user attributes, such as product preferences of the user, and provide such information in the poke message sent to the vendor device; 0103: content upload include, e-mail address, product category preferences, network alert preferences, a photograph, social network account information, certain demographic data, mobile device type, etc.];
	and transmitting one or more links with respect to the one or more location-based personalized content based on the geographic range and the user preference to the computer device, wherein the one or more links are marked on an electronic map which is used as a background graphical user interface initiated by the browser program; Nordstrom [0123: server(s) returns to the customer a text or graphical version report(s) that may include a list of vendors that best meet their search criteria and also a real-time map that indicates where the vendors currently are located, as well as other information about the vendor to assist the customer in selecting a vendor that best meets their search criteria or preferences; 0212: when a customer is identified on the network that meets the vendor criteria, the pre-loaded coupon is transmitted and/or displayed to the customer in some electronic form; 0213: the coupon data would be made visible to the customer and may exist as ‘active’ link capable of being selected through some means via the user interface; 0037: the determined location information may comprise, for example, a map of the region, or a portion thereof, that indicates, within the map, the location; 0201: image may be an ‘active’ hyperlink and capable of being selected through some means via the User interface (e.g., clicked upon) or a static image];
	additionally and/or alternatively, wherein the one or more links are marked on an electronic map which is used as a background graphical user interface initiated and the one or more links are user images displayed on the electronic map; this is disclosed by Martin [0120: the graphical markers are interactive graphical markers that cause further functionality to occur if they are tapped, pressed, clicked on, or otherwise selected by a user (links); 0118: interactive graphical marker is presented at a location on the map corresponding to the current physical location of the user's device based on the associated GPS data and/or other location data. If the location of the device of the user moves, this is shown on the map by the associated graphical marker making corresponding movements on the map; the individual interactive graphical marker may be a profile picture of the user, or any other item or graphical element which identifies that user including, but not limited to: an image, photograph, avatar, etc.];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Nordstrom with the teachings from Martin with the motivation to provide location-based networks which allows a user to articulate the level of visibility the user will have within the system for facilitating the location-based network, where the user may want to be visible on a map only within a one mile radius of their location, or only to their friends and family as defined in their online social media account.  Martin[0154];
	Nordstrom/Martin do specifically disclose, wherein, if one location correlates to multiple of the location-based personalized contents that match the user preference, the corresponding multiple links displayed on the electronic map are sorted according to the user preference.  This is disclosed by Hanai [0100: for example, four pieces of facility information (representative images) are displayed on the map screen. All of the four pieces of facility information are facility information of facilities within the search area which is facility information relevant to the user's preference (four pieces of highest facility information in descending order of relevance to the user's preference
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Nordstrom/Martin with the teachings from Hanai with the motivation to provide a user with a facility within an area designated by the user so that the user can easily determine whether or not the facility is relevant to the user's preference.  Hanai [0006].
B.	In regards to Claims 2, 11, 14 and 19, Nordstrom discloses, the user preference is established by steps of: the serving system collecting activity data in a network from the user through a software program executed in the computer device; Nordstrom [0101-102: customer profile is created and location information is automatically and/or continuously collected. Through a desktop or mobile device application or other method of interface;
	generating the user's location-based personalized data based on the geographic information in the activity data; [0122: server can analyze, sort and prioritize return data based on multiple customer selected criteria including, but not limited to, the customer's location, the current position of a vendor, the customers preferred price range, customers preferred vendor rating level, etc.]
	and obtaining data features and weights thereof by learning the location-based personalized data so as to generate a location-based personalized preference model used to describe the user preference for obtaining one or more the location-based personalized content based on the user preference from the database.  Nordstrom [0061: An algorithm may be used to control which coupon file is displayed, the duration of its display, or any other aspect associated with the coupon data file. This may be manually or automatically controlled by the site administrator or other Users with permissions to manage the posting and management of coupon data. This for example, may result in coupons from Pizza Vendors currently in the area appearing when a Customer searches for this product category; 0202: upon redeeming the coupon (clicking on the active hyperlink), a request is transmitted to the database and stored in a table].
C.	In regards to Claims 4 and 16, Nordstrom does not specifically disclose, wherein the browser program is a video or text browser and the link with respect to each of the location-based personalized contents is marked as a text, a symbol, or an icon in a list on the browser program.  This is disclosed by Martin [0069: the individual interactive graphical marker may be a profile picture of the user or any other item or graphical element which identifies that user including, but not limited to: an image, photograph, avatar, icon, shape, symbol, name, nickname, username, user identifier, text, etc.].  The motivation being the same as stated in claim 1.
D.	In regards to Claims 8 and 18, Nordstrom discloses, wherein the location-based personalized content transmitted from the serving system to the computer device is one or more of a location-based personalized advertisement.  Nordstrom [0061: user trigger criteria indicates that the user trigger should occur when a vendor vehicle which provides a food type of “Italian” comes within 300 yards of the location of the user device; user trigger action also indicates that when the user trigger occurs, the server should also send an e-mail to the user device that includes any coupons offered by the respective vendor].
C.	In regards to Claims 12 and 20, Nordstrom does not specifically disclose, wherein the activity data of the user over the network collected by the serving system includes user activities on various social media, search records, followed contents, browsed contents, and time information thereof.  This is disclosed by Martin [0030: receive input indicative of a selection by the user to follow a selected member of the online social network for which a graphical marker is displayed at a location on the map].  The motivation being the same as stated in claim 1.


Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Regarding the 35 U.S.C. § 101 rejection Applicant argues that the claimed invention is not directed to any abstract idea.  The Examiner respectfully disagrees.  Applicant’s claims are directed to targeted advertisement based on user location and preference.  This is evidenced by the limitations describing commercial interactions including, advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior, including following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity 
	Applicant asserts that the judicial exception is integrated into a practical application of the judicial exception, by the improvement of the user experience when the user browses the contents within a specific geographic range that is initiated by an electronic map.  The Examiner respectfully disagrees.  An improvement of the user experience is in on of itself an abstract idea.  That this improvement occurs when the user browses contents within a specific geographic range shown on an electronic map, is merely the use of a computer, albeit a computerized map, to apply the abstract idea.  As such, there are no additional elements provided that integrates the abstract idea into a practical application.
	Based on the foregoing, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection is maintained.  
B.	Regarding the 35 U.S.C. § 103 rejection, Applicant’s argument are moot in view of the new grounds of rejection.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).